Case 2:21-ap-01103-ER   Doc 8 Filed 07/02/21 Entered 07/02/21 21:32:19   Desc
                        Main Document     Page 1 of 5
Case 2:21-ap-01103-ER   Doc 8 Filed 07/02/21 Entered 07/02/21 21:32:19   Desc
                        Main Document     Page 2 of 5
Case 2:21-ap-01103-ER   Doc 8 Filed 07/02/21 Entered 07/02/21 21:32:19   Desc
                        Main Document     Page 3 of 5
Case 2:21-ap-01103-ER   Doc 8 Filed 07/02/21 Entered 07/02/21 21:32:19   Desc
                        Main Document     Page 4 of 5
Case 2:21-ap-01103-ER   Doc 8 Filed 07/02/21 Entered 07/02/21 21:32:19   Desc
                        Main Document     Page 5 of 5
